Citation Nr: 0500727	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residual burn 
scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the RO in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claim.

2.  The veteran's previous claim for service connection for 
residual burn scars was last denied in an unappealed May 1994 
rating decision.

3.  Evidence received since the May 1994 rating decision is 
new but does not relate to an unestablished fact, namely the 
question of whether the veteran has current residual burn 
scars of the neck of in-service onset, necessary to support 
the claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for residual burn scars.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.156, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or represents an effort to 
reopen a previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim has been met.  The RO described such evidence in 
letters issued in September 2002 and June 2004.  By these 
letters, the RO has also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified that he should submit any additional 
evidence that he had in support of his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
in September 2002, prior to the first AOJ adjudication of his 
claim in the appealed April 2003 rating decision.  As such, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claim in this Board decision, and 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim for service connection 
based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, 
however, "[i] f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Such evidence must not 
be cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  The revised version of 38 C.F.R. 
§ 3.156(a) applies in this case because the veteran's claim 
was not received until July 2002, after the current 
regulation's effective date of August 29, 2001.  

The veteran's initial claim for service connection for 
residual burn scars was denied by the RO in a December 1960 
rating decision on the basis that, while he was treated for 
second-degree burns of the thorax and right arm in 1944, 
during service, a December 1960 VA examination revealed no 
residual scars.  Unfortunately, the December 1960 letter 
notifying the veteran of that decision erroneously indicated 
that the veteran had been service-connected for residuals of 
burns and assigned a noncompensable (0 percent) rating.

In February 1994, the RO received a copy of the December 1960 
RO letter, in which the veteran was notified that service 
connection had been established for "burns" but that such 
disability was less than 10 percent disabling.  In March 
1994, the RO notified the veteran that the claim in question 
had actually been denied in December 1960 and that the letter 
notifying him that service connection had been granted "was 
in error."  Later in the same month, the veteran notified 
the RO that he wanted this claim to be reopened.

In a May 1994 rating decision, the RO denied the veteran's 
claim on a de novo basis, noting that the claim had not been 
accompanied by supporting evidence.  The veteran was notified 
of this decision in the same month but did not respond in any 
manner in the following year.

The Board fully recognizes that the contradictory information 
in the RO's December 1960 rating decision and cover letter 
could be expected to result in confusion and, consequently, 
led the veteran to believe that service connection for burns 
had been granted.  The Board, therefore, does not find the 
December 1960 decision to be "final," as defined under 
38 U.S.C.A. § 7105(c).

That notwithstanding, the RO made sufficient efforts to 
rectify the situation by notifying the veteran of the prior 
error in its March 1994 letter.

Further confusing the issue for the veteran, in its May 1994 
de novo denial, the RO's rating decision uses the words, 
"Veteran has submitted duplicate copies of documents 
contained in the claims file where he was erroneously granted 
a 0% evaluation for service connection for burns."  That 
statement is not accurate.  What the veteran submitted was a 
duplicate copy of a notification letter advising him, in 
error, that he was service-connected for burns.

A thorough Board review of the claim file reveals the 
following:

1)	The December 1960 rating decision did not grant service 
connection for burns.  Rather, it determined that 
service connection was not warranted for burns.
2)	The December 1960 compensation award letter correctly 
advised the veteran that he was awarded a compensable 
rating a fracture of the left wrist, and incorrectly 
advised the veteran that he was awarded a noncompensable 
rating for burns.
3)	In March 1994, the RO correctly advised the veteran that 
he had been denied service connection for burns in a 
December 1960 rating decision and that the letter 
informing him that he had been granted service 
connection for burns was in error.
4)	In a May 1994 rating decision the RO incorrectly advised 
the veteran that he had been erroneously granted a 0 
percent rating for burns when, in fact, he had been 
erroneously notified that he had been granted a 0 
percent rating for burns.

The distinction between an erroneous notification of a grant 
of service connection and an erroneous grant of service 
connection is important.  Had the veteran been erroneously 
granted service connection, that grant could not be taken 
away after 10 years from the date of the grant, and the 
veteran was not notified of any error until 1994, some 34 
years later.  38 C.F.R. § 3.957.  In this case, however, 
there was no grant of service connection but, rather, an 
erroneous notification of a grant, and the provisions of  
38 C.F.R. § 3.957 do not apply.

As the veteran did not submit a Notice of Disagreement with 
the May 1994 rating decision, that particular decision is 
final, and the question for the Board is whether new and 
material evidence has been submitted since the May 1994 
denial.

Evidence added to the claims file since the May 1994 rating 
decision consists of photocopies of service medical records 
from January and February of 1944 and portions of the 
aforementioned December 1960 VA examination report, a July 
1996 VA examination report, and a March 2003 VA examination 
report.

In this regard, the Board notes that the copies of service 
medical records from January and February of 1944 and 
portions of the December 1960 VA examination report are 
duplicative of evidence already of the record at the time of 
the May 1994 rating decision denying the veteran's claim and 
are not "new."  The July 1996 VA examination report is 
"new" but contains no findings addressing any residual 
disability from burns.  Rather, this report concerns 
unrelated orthopedic disorders.

By contrast, the March 2003 VA examination report does 
address the veteran's claimed scars.  The examiner took 
photographs (included with the report) but noted that, "[o]n 
the inspection of the right arm and hand as well as the neck, 
the left arm, and posterior chest, I do not see anything that 
I would identify as scars [sic]."  

Specifically, there was no evidence of disfigurement, loss of 
subcutaneous tissue, or blisters.  Some macular areas of 
depigmentation were noted on the arms and hands, but this was 
noted to be "simply loss of pigmentation and some of the 
epithelial cells," rather than burns.  The diagnosis was of 
a "[h] istory" of gasoline explosion burns to the dorsum of 
the right hand, right arm, left arm, neck, and posterior 
chest with residual itching intermittently.  The examiner 
noted that he was "simply unable to identify" any 
"apparent residual of burns," as reflected in the 
photographs.

In reviewing this examination report, the Board observes that 
this report does not establish that the veteran has a current 
disability, as there is no diagnosis of residual burn scars.  
Rather, the examiner found no evidence of burn residuals and 
noted that any current macular areas of depigmentation of the 
arms and hands merely represented loss of depigmentation, 
rather than burn residuals.  Given these conclusions, this 
examination report does not raise a reasonable possibility of 
substantiating the veteran's previously denied claim.  

While the veteran has submitted new evidence in regard to his 
previously denied claim for service connection for residual 
burn scars, such evidence does not establish a current 
diagnosis of residual burn scars.

At a November 2004 VA Travel Board hearing the veteran and 
his wife testified that the veteran experienced continued 
itching of the neck.  There testimony is accepted as credible 
but, unfortunately, cannot provide the requisite medical 
nexus; that is, that the itching results from the burns the 
veteran suffered while performing active service.

Neither the veteran nor his wife has been shown to possess 
the requisite medical training or credentials needed to 
render a medical diagnosis of the etiology of a skin 
disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988).

The Board finds that the evidence received since the May 1994 
denial does not relate to the unestablished fact necessary to 
substantiate the claim; that the veteran has a current 
disability.  As the evidence does not raise a reasonable 
possibility of substantiating the claim, the Board concludes 
that new and material evidence to reopen the veteran's claim 
has not been received, and this appeal must be denied.


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for residual burn scars, the 
appeal is denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


